        Case 4:20-cv-40148-TSH Document 21 Filed 12/23/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS



ANDREA BROOKS,

                     Plaintiff,
                                               CIVIL ACTION NO. 4:20-cv-40148-DHH
vs.

WILLIAM ALBERT D’ERRICO JR., et al.,

                     Defendants.



                              NOTICE OF APPEARANCE

      NOW COMES Skoler, Abbott & Presser, P.C., by John S. Gannon, Esq., and herewith

notices its appearance as counsel for Defendant, METROPOLITAN SECURITY SERVICES

INC., d/b/a WALDEN SECURITY, in the above-captioned action.

                                           Respectfully Submitted,

                                           SKOLER, ABBOTT & PRESSER P.C.

                                             /s/ John S. Gannon__
                                           John S. Gannon, Esq.
                                           BBO No. 683845
                                           One Monarch Place, Suite 2000
                                           Springfield, Massachusetts 01144
                                           Tel.: (413) 737-4753/Fax: (413) 787-1941
Dated: December 23, 2020                   E-Mail: jgannon@skoler-abbott.com
         Case 4:20-cv-40148-TSH Document 21 Filed 12/23/20 Page 2 of 2




                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and accurate copy of the above document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing and by First Class, U.S. Mail, postage prepaid to the following individual on
December 23, 2020:

       Ms. Andrea Brooks
       96 Old Country Road
       Winchendon, MA 01475

                                                     /s/ John S. Gannon, Esq.
                                                         John S. Gannon, Esq.




                                                 2
